Citation Nr: 1630210	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  16-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lung disability resulting from exposure to asbestos.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran is represented by:  California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to December 1961.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In an August 2013 decision, the Board referred claims of entitlement to an increased rating for right lower extremity radiculopathy and service connection for neurological impairment of the left lower extremity and an altered gait with associated right hip and knee disabilities (all secondary to the Veteran's service-connected back disability). To date, the record does not show that the RO has undertaken any development or adjudication of these claims.  As such, the Board is again referring them to the RO for appropriate action

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A service connection claim for a lung disability resulting from exposure to asbestos was initially denied in a June 1988 rating decision, and the Veteran did not perfect an appeal.

2.  Evidence received since the June 1988 rating decision relates to an unestablished fact regarding the Veteran's service connection claim for a lung disability resulting from exposure to asbestos and raises a reasonable possibility of substantiating that claim.  

3.  A hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence indicates that the Veteran's current hearing loss is not related to service

4.  The probative evidence of record demonstrates that it is at least as likely as not that the Veteran's tinnitus was incurred during service.


CONCLUSIONS OF LAW

1.  The June 1988 rating decision is final.  38 C.F.R. §§ 3.156, 19.129, 19.192 (1987).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a lung disability resulting from exposure to asbestos is new and material, and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The requirements for establishing entitlement to service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The requirements for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material Evidence

In October 1987, the Veteran filed a service connection claim for asbestosis, which was denied in a June 1988 rating decision.  The Veteran did not perfect an appeal, nor did he submit new and material evidence within one year of that decision.  Therefore, the June 1988 rating decision is final.  See 38 C.F.R. §§ 3.156, 19.129, 19.192 (1987).

In November 2011, the Veteran filed a claim to reopen the issue of service connection for asbestos-related pleural disease.  In a June 2013 rating decision, the RO reopened the Veteran's service connection claim for asbestosis, but denied it on the merits.  Regardless of what the RO has done in this case, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the June 1988 rating decision, the substantive evidence of record consisted of the Veteran's service treatment records and post-service treatment records.  The RO denied the claim because there was no evidence that the Veteran had a pulmonary disorder resulting from exposure to asbestos.  Since the June 1988 rating decision, the Veteran submitted a September 2012 VA treatment record showing a diagnosis of extensive asbestosis-related pleural disease.  

The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  Additionally, as the record shows a diagnosis of a disability resulting from exposure to asbestos, the Board finds that the evidence is material.  Because the Veteran has submitted new and material evidence, the claim of entitlement to service connection for a disability resulting from exposure to asbestos is reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).

The issue of entitlement to service connection for a lung disability resulting from exposure to asbestos is addressed in the Remand portion of this decision.

II.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The RO's August 2010 letter to the Veteran contained the requisite notice.

In addition, the Board finds that the duty to assist has been satisfied.  The RO obtained the Veteran's service treatment records, VA treatment records, and VA examination reports. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

III.  Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities, including sensorineural hearing loss, tinnitus, and other organic diseases of the nervous system, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained     on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

The Veteran asserts that his current hearing loss was caused by noise exposure during service.  In support of this, the Veteran testified that he was exposed to hazardous noise from ship engines and electrical generators during service.  

Service personnel records confirm that the Veteran served aboard the USS Lucid from June 1958 to December 1961, during which his military occupational specialties (MOS) were engineman and fireman.  These occupations carry high and moderate probabilities of hazardous noise exposure, respectively.  See Duty Military Occupational Specialty (MOS) Noise Exposure Listing, as noted at M21-1, Part III, Subpart iv, 4.B.3.d. (accessed July 26, 2016).  Moreover, service treatment records indicate that the Veteran underwent annual hearing tests because he worked in high noise intensity areas.  Accordingly, the Board finds the Veteran's statements to be credible evidence of in-service noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Thus, the remaining question is whether the Veteran's current hearing loss is related to service. 

A review of the Veteran's service treatment records reveals a January 1959 hearing test chart, which the Board is unable to interpret.  An audiogram performed in March 1961 revealed a "0 % loss" in each ear.  A November 1961 separation examination indicates that the Veteran's hearing was normal upon his discharge from active duty.  A November 1963 hearing test conducted pursuant to an annual Reserve examination revealed scores of 15/15 for whispered voice and 15/15 for spoken voice in each ear.  No audiometric findings were noted.  In connection with that examination the Veteran denied having any ear, nose, or throat trouble.  

Thereafter, the record is silent for complaints of or treatment for hearing loss until the Veteran filed his service connection claim in February 2010.  

During a September 2010 VA examination, the Veteran reported that his hearing became progressively worse since service, particularly in the presence of background noise.  He reported in-service noise exposure while working as an engineman from 1958 to 1961.  The Veteran reported post-service occupational noise exposure working in mosquito abatement, farming, and commercial fishing and recreational noise exposure from hunting and fishing on a boat.  An audiogram revealed normal to moderately severe sensorineural hearing loss, bilaterally.  The examiner opined that the Veteran's current hearing loss was not related to in-service noise exposure and provided the following rationale:

[The Veteran] had a series of hearing exams while in the service as part of a hearing conservation program.  All tests up to 1961 were normal.  [The Veteran] was also exposed to noise outside of service.  Configuration of audiogram is not solely consistent with noise exposure.  Therefore, hearing loss . . . [is] less likely than not due to noise exposure in the service.  This is based on case history, [claims] file review, and configuration of audiogram.

A September 2011 VA audiology treatment record indicates that the Veteran reported being unable to hear when two people are talking in high pitched voices.  The diagnosis was normal hearing through 2000 Hertz, sloping to severe sensorineural hearing loss, bilaterally.  Thereafter, the Veteran was issued hearing aids.

In September 2013, the Veteran submitted a copy of his January 1959 in-service hearing test, which he contends shows "decibel loss in both ears . . . in the frequency range that would make [him] eligible for service connection and further prove damage to hearing" during service.  

To the extent that the Veteran contends that he experienced difficulty hearing since service, his statements are not supported by the evidence of record.  Notably, the record shows that although the Veteran underwent several in-service hearing tests, he did not report any difficulty hearing during service or for over 40 years after his discharge from active duty.  The Board finds that it is reasonable to conclude that one would report symptoms of difficulty hearing when undergoing a hearing test.  See, e.g. Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Lance, J., Concurring) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Moreover, the September 2010 VA examiner indicated that all of the Veteran's in-service hearing tests showed normal hearing.  The Board notes that the January 1959 hearing test does not appear to be the same test, or contain equivalent readings (i.e., what findings represent hearing loss), as the currently administered tests.  Again, according to the VA examiner the results of the 1959 test were normal.  This is further supported by the subsequent normal audiometric findings during service.  Accordingly, the Board finds the medical evidence to be more probative and persuasive as to the status of the Veteran's hearing during and since service than the Veteran's assertions. 

To the extent that the Veteran asserts that his current hearing loss had its onset after service, but was nevertheless caused by in-service noise exposure, the Board finds that opining on the origin of hearing loss, where the onset of symptoms occurs many years after service with potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence of record does not show the Veteran has any specialized education, training, or experience in evaluating and determining the etiology of hearing loss.  Moreover, although the Veteran asserts that the January 1959 hearing test shows a compensable level of "decibel loss in both ears" during service, the record does not show that he is competent to interpret audiological evaluation charts.  Notably, the audiologist who performed the September 2010 VA examination reviewed the Veteran's in-service hearing tests and indicated that they all showed normal hearing.  Thus, the Veteran's statements are not competent evidence as to an in-service diagnosis of a hearing loss disability or as to a nexus between his currently diagnosed hearing loss and service.  See King v. Shinseki, 700 F.3d 1339, 1344   (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus where witnesses did not possess special training or expertise needed to establish medical causation).  The Board notes that in providing the adverse opinion the examiner did not rely solely on the finding of normal hearing in service, but also noted that the configuration of the current audiogram did not support a finding that the current hearing loss is related to noise exposure during service.  

The Board finds the September 2010 opinion of the VA examiner to be highly probative because the examiner reviewed the claims file, conducted a thorough physical examination, and supported the opinion with a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In sum, the preponderance of the competent, credible, and probative evidence is against the Veteran's claim, and service connection for hearing loss is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for hearing loss, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.

Tinnitus

The Veteran asserts that his current tinnitus was caused by in-service noise exposure.  As the Board has already found the record contains credible evidence of in-service noise exposure, the only remaining question is whether the Veteran's current tinnitus is related to service.

The Veteran testified that he first noticed ringing in his ears while he was in the Navy.  The Board finds these statements to be credible.  As tinnitus, a chronic disease, was present during service and is present currently, and is not clearly attributable to an intercurrent cause, service connection is granted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

The Board recognizes that the September 2010 VA examiner provided a negative nexus opinion; however, the examiner primarily relied solely on the fact that the Veteran's in-service audiograms were normal.  The examiner did not address the Veteran's assertions that he experienced constant ringing in his ears during service and continuously thereafter.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Thus, the opinion is afforded minimal probative weight.  

Ultimately, the Veteran has credibly asserted that he experienced ringing in his ears during service, and that he currently experiences ringing in his ears.  This is the most probative evidence of record.  Accordingly, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lung disability resulting from exposure to asbestos is reopened, and to that extent only the appeal is granted.

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for a lung disability resulting from exposure to asbestos, which he asserts was caused by serving aboard the USS Lucid.

Service personnel records confirm that the Veteran worked as a Navy engineman and fireman, which carry a probable and highly probable risk of exposure to asbestos, respectively.  See M21-1 Part IV, Subpart ii, 1.I.3.c (accessed July 26, 2016).

The Veteran underwent a VA respiratory examination in January 2016, during which he reported in-service exposure to asbestos while working with valves and gaskets on a minesweeper.  The examination report indicates that the Veteran reported post-service employment as an automobile/clutch mechanic and exposure to building insulation and drywall.  The examiner indicated that the Veteran had plaquing and calcification consistent with asbestos exposure and opined that it was less likely than not related to service.  In support of this, the examiner reasoned that there was no objective evidence confirming in-service exposure to asbestos and noted that Veteran admitted to post-service work as a brake/clutch mechanic and exposure to insulation and drywall, both of which carry a risk of exposure to asbestos.

In the Veteran's January 2016 substantive appeal and during a June 2016 Board hearing, the Veteran clarified that he worked in the framing side of the housing industry for about two or three months after service, but he never worked with drywall or insulation.  He also specifically denied working as a mechanic or holding any job in the automobile industry after service.  This is consistent with the post-service occupations the Veteran reported during an unrelated VA examination in September 2010.

Based on the foregoing, the Board finds that a remand is necessary in order to obtain a supplemental medical opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to an appropriate examiner to obtain an opinion concerning the Veteran's service connection claim for a lung disability resulting from exposure to asbestos.  If an examination is deemed necessary to respond the question, one should be scheduled.  

After a review of the claims file, the examiner must  provide an opinion as to whether it is at least as likely as not (50/50 or greater probability) that a lung disability resulting from exposure to asbestos is related to the Veteran's active duty service.  

The examiner is advised that the Veteran's military occupations throughout his period of active duty carried high and moderate probabilities of exposure to asbestos.  Further, notwithstanding the January 2016 VA examination report, the Veteran has consistently denied any post-service work in the automobile industry and exposure to drywall or insulation.  

A complete rationale for all opinions must be provided.  
  
2.  After undertaking the development above and any additional development deemed necessary, the Veteran's service connection claim for a lung disability resulting from exposure to asbestos must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


